Bloodworth, J.
1. Where a motion for new trial was set for a hearing on a designated day in vacation, and counsel for both the defendant and the State appeared on that day, and, “after hearing from counsel for the State and movant, the court took the matter under consideration and stated that he would allow counsel for both' sides to file briefs,” the trial judge had the right to reserve his decision and to render and announce it at a later date in vacation (Central Railroad &c. Co. v. Farley, 89 Ca. 180, 15 S. E. 34; Dickerson v. Mann, 69 Ga. 729 (4)); and the fact that he may not have had jurisdiction to pass upon certain other questions at the time can not affect this right.
2. There was no error in allowing the brief of evidence to be amended. “The trial judge may amend a brief of evidence so as to make it speak the truth, even after it has been agreed upon by counsel, approved by the court, and filed.” Elkins v. Roberson, 103 Ga. 558 (29 S. E. 755); Price v. Bell, 88 Ga. 740 (5), 743 (15 S. E. 810).

Judgment affirmed.


Broyles, P. J., and Earwell, J., concur.